DETAILED ACTION
This communication is a non-final office action on the merits on patent application 17/172669, attorney docket 099077.026000 which has a claimed effective filing date of 2/10/2021 and is assigned to Cree Inc. The present application, filed 02/10/2021 is a continuation in part of 17123727, filed 12/16/2020; 17123727 is a division of 16376596, filed 04/05/2019, now U.S. Patent #10892356; 16376596 is a continuation in part of 16260095, filed 01/28/2019, now U.S. Patent #10840334; 16260095 is a continuation in part of 15424209, filed 02/03/2017, now U.S. Patent #10192980; 15424209 is a continuation in part of 15192545 filed 06/24/2016.The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 6-8, 13, 25-27, 30-32, 38, 50-56 and 61-63 are pending and considered below. 
Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found. 

Claim Rejections - 35 USC § 112
Claims 61 and 62 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims recite the length of a region and define the starting point, but not the endpoint. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8, 13, 25-27, 31-32, 38, 50, 51, 53, 55, 56 and 63 are rejected under 35 U.S.C. 102a1 as being anticipated by Piedra et al. (U.S. 2021/0126120)

As for claim 1,
 Piedra teaches in figure 2 an apparatus, comprising: 
a substrate (202); 
a group III-Nitride (GaN [0041]) buffer layer (206/208) on the substrate; 
a group III-Nitride (AlGaN [0043]) barrier layer (210) on the group III-Nitride buffer layer, the group III- Nitride barrier layer comprising a higher bandgap than a bandgap of the group III-Nitride buffer layer (the bandgap of AlGaN is higher than GaN, see Yang et al U.S. 10,290,730 [co1 ln44+] or Hikitia et al. U.S. 2012/0068227 [0031]); 
a source (218) electrically coupled to the group III-Nitride barrier layer;
a gate (216) electrically coupled to the group III-Nitride barrier layer; 
a drain (220) electrically coupled to the group III-Nitride barrier layer; and 
a p-region (204 [0039]) being arranged at least in the substrate, wherein the p-region extends toward a source side of the substrate (across the page from the gate); and wherein the p-region extends toward a drain side of the substrate (across the page from the source).

As for claim 2,
Piedra teaches the apparatus of claim 1, wherein a part of the source side of the substrate is free of the p-region; and a part of the drain side of the substrate is free of the p-region (the p-region does not extend to the edge of the device in figure 2, which is coplanar with the source).

As for claim 3,
Piedra teaches the apparatus of claim 1, wherein a portion of the substrate includes the p-region located vertically below the source; and another portion of the substrate does not include the p-region located vertically below the source (the portion to the left of the 204 is below the source but clear of the p-region).

As for claim 7,
Piedra teaches the apparatus of claim 1, further comprising a connection to the p-region that is electrically connected to a contact to receive an external signal or bias (it is connected to the source contact which inherently receives a bias in operation).

As for claim 8,
Piedra teaches the apparatus of claim 1, further comprising a connection to the p-region that is electrically connected to a contact that is electrically connected to a radio frequency circuit ([0094]).

As for claim 25
Piedra teaches in figures 2 and 5-6 a method of making a device comprising: 
a substrate (202); 
a group III-Nitride (Gan [0041]) buffer layer (206/208) on the substrate; 
a group III-Nitride (AlGaN [0043]) barrier layer (210) on the group III-Nitride buffer layer, the group III- Nitride barrier layer comprising a higher bandgap than a bandgap of the group III-Nitride buffer layer (the bandgap of AlGaN is higher than GaN) see Yang et al U.S. 10,290,730 [co1 ln44+] or Hikitia et al. U.S. 2012/0068227 [0031]); 
a source (218) electrically coupled to the group III-Nitride barrier layer;
a gate (216) electrically coupled to the group III-Nitride barrier layer; 
a drain (220) electrically coupled to the group III-Nitride barrier layer; and 
a p-region (204 [0039]) being arranged at least in the substrate, wherein the p-region extends toward a source side of the substrate (across the page from the gate); and wherein the p-region extends toward a drain side of the substrate (across the page from the source).

As for claim 26,
Piedra teaches the method of making the device of claim 25, wherein a part of the source side of the substrate is free of the p-region; and a part of the drain side of the substrate is free of the p-region (shown in figure 2, where the p-region does not extend to either edge of the device).

As for claim 27
Piedra teaches the method of making the device of claim 25, wherein a portion of the substrate includes the p-region located vertically below the source; and another portion of the substrate does not include the p-region located vertically below the source (the portion to the left of the 204 is below the source but clear of the p-region).

As for claim 31,
Piedra teaches the method of making the device of claim 25, further comprising forming a connection to the p-region that is electrically connected to a contact to receive an external signal or bias. (it is connected to the source contact which inherent receives a bias in operation).

As for claim 32,
Piedra teaches the method of making the device of claim 25, further comprising forming a connection to the p-region that is electrically connected to a contact that is electrically connected to a radiofrequency circuit. (It is connected to the source contact which connects to a RF circuit [0094]).

As for claim 50,
Piedra teaches in figure 2 an apparatus, comprising:
a substrate (202); 
a group III-Nitride (GaN [0041]) buffer layer (206/208) on the substrate; 
a group III-Nitride (AlGaN [0043]) barrier layer (210) on the group III-Nitride buffer layer, the group III- Nitride barrier layer comprising a higher bandgap than a bandgap of the group III-Nitride buffer layer; a source electrically coupled to the group III-Nitride barrier layer  (The bandgap of AlGaN is higher than GaN, see Yang et al U.S. 10,290,730  [co1 ln44+] or Hikitia et al. U.S. 2012/0068227 [0031]); a gate electrically coupled to the group III-Nitride barrier layer; a drain electrically coupled to the group III-Nitride barrier layer; 
and a p-region (204, [0039]) being arranged at least in the substrate, 
wherein a part of a source side of the substrate is free of the p-region (the p-region does not extend to the edge of the device in figure 2, which is coplanar with the source).; and wherein a part of a drain side of the substrate is free of the p-region (the p-region does not extend to the edge of the device in figure 2, which is coplanar with the drain).

As for claim 51
Piedra teaches the apparatus of claim 50, wherein a portion of the substrate includes the p-region located vertically below the source; and another portion of the substrate does not include the p-region located vertically below the source. (the portion to the left of the 204 is below the source but clear of the p-region).

As for claim 53,
Piedra teaches the apparatus of claim 50, wherein the p-region is structured and arranged such that no portion of the p-region is located vertically below the drain. (shown in figure 2)

As for claim 55,
Piedra teaches the apparatus of claim 50, further comprising a connection to the p-region that is electrically connected to a contact to receive an external signal or bias. (it is connected to the source contact which inherently receives a bias in operation).

As for claim 56,
Piedra teaches the apparatus of claim 50, further comprising a connection to the p-region that is electrically connected to a contact that is electrically connected to a radiofrequency circuit ([0094]).

As for claim 63,
Piedra teaches the apparatus of claim 50 wherein: a distance LGPS defines a length of a portion of the p-region from a lower corner of the gate on the source side toward the source; a distance LGPD defines a length of a portion of the p-region from a lower corner of the gate on the drain side toward the drain; and the distance LGPS greater than the distance LGPD. (the p-region does not extend toward the drain, so the distance is zero, less than the distance to the source end of the P-region.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 38, 52 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Piedra.

As for claim 13,
Piedra teaches the apparatus of claim 1, and is the separate embodiment of figure 7, shows a distance LGD is a distance from a lower corner of the gate on the drain side to a lower corner of the drain on a gate side; a distance LGS is a distance from a lower corner of the gate on the source side to a lower corner of the source on a gate side; and the distance LGD greater than the distance LGS.
It would have been obvious to one skilled in the art at the effective filing date of this application to adjust the LGD so that additional conductive layer (728) may be added to “modify an electric field produced by the compound semiconductor device.” [0095]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 38,
Piedra teaches the method of making the device of claim 25 and is the separate embodiment of figure 7, shows a distance LGD is a distance from a lower corner of the gate on the drain side to a lower corner of the drain on a gate side; a distance LGS is a distance from a lower corner of the gate on the source side to a lower corner of the source on a gate side; and the distance LGD greater than the distance LGS.
It would have been obvious to one skilled in the art at the effective filing date of this application to adjust the LGD so that additional conductive layer (728) may be added to “modify an electric field produced by the compound semiconductor device.” [0095]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 52,
Piedra teaches the apparatus of claim 50, and Piedra teaches in a separate embodiment of figure 7, the substrate does not include the p-region located vertically below the source; and the substrate does not include the p-region located vertically below the drain. 
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the p region of figure 7 into the device of figure 2 to better shape the electric field. [0097]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 61,
Piedra teaches the apparatus of claim 50 and in a separate embodiment of figure 7, teaches a distance LGD is a distance from a lower corner of the gate on the drain side to a lower corner of the drain on a gate side; a distance LGS is a distance from a lower corner of the gate on the source side to a lower corner of the source on a gate side; and the distance LGD greater than the distance LGS.
It would have been obvious to one skilled in the art at the effective filing date of this application to adjust the LGD so that additional conductive layer (728) may be added to “modify an electric field produced by the compound semiconductor device.” [0095]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Allowable Subject Matter
Claims 6, 30 and 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches the parent device but does not teach a connection to the p-region that is electrically connected to the gate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lidow (U.S. 2012/0153300) teaches in figure 22B the claimed device with the p-region in the substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Primary Examiner, Art Unit 2893